Esohweileb, J.
(dissenting). The plaintiff, as appears by the express terms of its charter and the evidence, is not organized for any pecuniary benefit to its members, and any mercenary object is therefore expressly excluded. The purposed reasons for its existence, as expressed by its articles of association, are supported by the evidence as to the manner of its existence and seem to me to take it without the class of those associations whose purpose is to provide' entertainment and amusement for their members and to bring it within the wide field of benevolent associations intended to be fostered and encouraged by the exemption statute here involved.
The quantum of the result attained, especially in the early years of the existence of any such organization, cannot properly be made the standard by which benevolent purpose is to be ascertained, any more than was quantity the standard with the widow’s mite.